Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The previous ODP rejections have been overcome by approved TD.
		

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-19 is(are) allowable over the closest prior art: Azuma  et al. (WO 2016043097) listed on IDS.
As to claims 1-19, Azuma (433) discloses a compound of:

    PNG
    media_image1.png
    180
    211
    media_image1.png
    Greyscale

However, the claimed compounds require the claimed conjugated moieties of D and E being 5 or 6 membered aromatic rings. Azuma fails to teach this.
Therefore, claims 1-19 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHANE FANG/Primary Examiner, Art Unit 1766